Kupferman, J.,
dissents in a memorandum as follows: I would affirm.
The facts in the majority opinion are established and lead inexorably to the conclusion that the defendant was a party to attempted murder in the second degree.
For the conclusion reached by the majority one would have to assume that the defendant, instead of aiding and abetting in the commission of the crime, was merely a voyeur or an innocent bystander caught up in an unlikely series of coincidences.
The defendant provided access to his cousin’s apartment, where the events occurred, for his friend Henry. He was seemingly oblivious to the beating and the rape. He heard the threats; suggested the hiding place for the weapon; told his
*201cousin as he was leaving the apartment that there might be "problems” with the complainant; led Henry and the complainant to the stairwell when the elevator would be the preferred means of egress; shadowed Henry and the complainant as Henry methodically shoved the complainant down six flights of stairs; fled with Henry after the first shooting only to return with him for the delivery of two more shots; fled with Henry, separated and then met him in Washington, D.C. where they were in touch until arrested.
What more is necessary for a jury to conclude, as it did, that the defendant was as guilty as Henry who pleaded guilty to the crimes charged?